PER CURIAM.
James M. Dunn ("Defendant") was charged with the class C felony of possession of a controlled substance pursuant to § 195.202. After reviewing the record, we find that (1) the trial court did not plainly err by failing to strike certain testimony sua sponte and (2) there was sufficient evidence to establish that Defendant "possessed" methamphetamine and he was *444aware of the nature and character of the illegal substance. We affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).